IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CURTIS L. THOMAS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2294

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Curtis L. Thomas, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.